Case 2:20-cv-00331-JMS-MJD Document 57 Filed 09/01/21 Page 1 of 6 PageID #: 446




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 DONYALL E. WHITE-BEY, et al.                          )
                                                       )
                               Plaintiffs,             )
                                                       )
                          v.                           )       No. 2:20-cv-00331-JMS-MJD
                                                       )
 ROBERT E. CARTER, JR., et al.                         )
                                                       )
                               Defendants.             )

    ORDER GRANTING DEFENDANTS' MOTIONS FOR SUMMARY JUDGEMENT,
       DENYING PLAINTIFF'S MOTION FOR PRELIMINARY INJUNCTION,
              AND DIRECTING ENTRY OF FINAL JUDGMENT

        Plaintiff Donyall E. White-Bey, a former inmate at Putnamville Correctional Facility

 ("Putnamville") brought this lawsuit pursuant to 42 U.S.C. § 1983 alleging that defendant Wexford

 of Indiana, LLC ("Wexford") failed to properly treat his back and foot conditions and that

 defendant Grievance Officer Williams failed to appropriately address Mr. White-Bey's grievances

 about inadequate medical care. The defendants have both moved for summary judgment arguing

 that Mr. White-Bey failed to exhaust his available administrative remedies as required by the

 Prison Litigation Reform Act ("PLRA") before he filed this lawsuit. Dkts. Mr. White-Bey has

 filed no response to the defendants' motions and instead has moved for a preliminary injunction.

 Dkt. 54. For the following reasons, Mr. White-Bey's motion for preliminary injunction, dkt. [54],

 is DENIED, the defendants' motions for summary judgment, dkts. [42], [45] are GRANTED, and

 the action is DISMISSED WITHOUT PREJUDICE.

                                                I.
                                         LEGAL STANDARD

        A motion for summary judgment asks the Court to find that there is no genuine dispute as

 to any material fact and, instead, the movant is entitled to judgment as a matter of law. See Fed. R.
Case 2:20-cv-00331-JMS-MJD Document 57 Filed 09/01/21 Page 2 of 6 PageID #: 447




 Civ. P. 56(a). Whether a party asserts that a fact is undisputed or genuinely disputed, the party

 must support the asserted fact by citing to particular parts of the record, including depositions,

 documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A). A party can also support a fact by showing

 that the materials cited do not establish the absence or presence of a genuine dispute or that the

 adverse party cannot produce admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B).

        The moving party is entitled to summary judgment if no reasonable fact-finder could return

 a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th Cir. 2009). The Court

 views the record in the light most favorable to the non-moving party and draws all reasonable

 inferences in that party's favor. Skiba v. Illinois Cent. R.R. Co., 884 F.3d 708, 717 (7th Cir. 2018).

        Mr. White-Bey failed to respond to the summary judgment motion. Accordingly, facts

 alleged in the motion are deemed admitted so long as support for them exists in the record. See

 S.D. Ind. Local Rule 56-1 (“A party opposing a summary judgment motion must . . . file and serve

 a response brief and any evidence . . . that the party relies on to oppose the motion. The response

 must . . . identif[y] the potentially determinative facts and factual disputes that the party contends

 demonstrate a dispute of fact precluding summary judgment.”); Smith v. Lamz, 321 F.3d 680, 683

 (7th Cir. 2003) (“[F]ailure to respond by the nonmovant as mandated by the local rules results in

 an admission”); Brasic v. Heinemanns, Inc., 121 F.3d 281, 285-286 (7th Cir. 1997) (affirming

 grant of summary judgment where the nonmovant failed to properly offer evidence disputing the

 movant’s version of the facts). This does not alter the summary judgment standard, but it does

 “reduce the pool” from which facts and inferences relative to the motion may be drawn. Smith v.

 Severn, 129 F.3d 419, 426 (7th Cir. 1997).
Case 2:20-cv-00331-JMS-MJD Document 57 Filed 09/01/21 Page 3 of 6 PageID #: 448




                                              II.
                                          BACKGROUND

         A. Offender Grievance Process

         The Indiana Department of Correction ("IDOC") has a standardized offender grievance

 process. Dkt. 47-1 at 1. Upon an offender's entry into IDOC and when transferred to receiving

 facilities during incarceration, each offender is advised of the offender grievance process during

 offender admission and orientation and provided a copy of the policy or instructions on how to

 access a copy. Id. at 2. The grievance procedures at Putnamville are noted in the inmate handbook

 and provided to inmates upon their arrival. Id. at 2.

         From October 1, 2017 through March 31, 2020, the grievance process consisted of three

 steps: (1) submitting a formal grievance following unsuccessful attempts at informal resolutions;

 (2) submitting a written appeal to the facility Warden/designee; and (3) submitting a written appeal

 to the IDOC Grievance Manager. Id. at 3. Following a change to the policy on April 1, 2020,

 offenders are no longer required to attempt informal resolutions before submitting a formal

 grievance. Id. at 3.

         An inmate who wishes to submit a formal grievance must submit a completed grievance

 form (State Form 45471) to the grievance specialist. Id. at 2. If an inmate is dissatisfied with the

 grievance specialist's response, he must appeal the decision by submitting a Level 1 grievance

 appeal to the facility's warden or designee. Id. If an inmate is dissatisfied with the response to the

 Level 1 grievance appeal, he must appeal that decision by filing a Level 2 grievance appeal to the

 grievance manager. Id. Successful exhaustion of the grievance process requires timely pursuing

 each step or level of the process. Id.
Case 2:20-cv-00331-JMS-MJD Document 57 Filed 09/01/21 Page 4 of 6 PageID #: 449




        B. Mr. White-Bey's Participation in the Grievance Process

        Putnamville records all grievance documents filed by inmates as well as all the responses

 and appeals issued by IDOC staff. Dkt. 47-1 at 1. Mr. White-Bey's Putnamville grievance history

 report reflects that he has never filed an accepted formal grievance. Id. at 3 (Williams Affidavit);

 dkt. 26-3 (Grievance History Report).

                                               III.
                                           DISCUSSION

        The defendants seek summary judgment arguing that Mr. White-Bey failed to exhaust his

 available administrative remedies as required by the PLRA. The PLRA requires that a prisoner

 exhaust his available administrative remedies before bringing suit concerning prison conditions.

 42 U.S.C. § 1997e(a); see Porter v. Nussle, 534 U.S. 516, 524-25 (2002). "[T]he PLRA's

 exhaustion requirement applies to all inmate suits about prison life, whether they involve general

 circumstances or particular episodes, and whether they allege excessive force or some other

 wrong." Id. at 532 (citation omitted). "Proper exhaustion demands compliance with an agency's

 deadlines and other critical procedural rules because no adjudicative system can function

 effectively without imposing some orderly structure on the course of its proceedings." Woodford

 v. Ngo, 548 U.S. 81, 90-91 (2006) (footnote omitted); see also Dole v. Chandler, 438 F.3d 804,

 809 (7th Cir. 2006) ("'To exhaust remedies, a prisoner must file complaints and appeals in the

 place, and at the time, the prison's administrative rules require.'") (quoting Pozo v. McCaughtry,

 286 F.3d 1022, 1025 (7th Cir. 2002)). Thus, "to exhaust administrative remedies, a prisoner must

 take all steps prescribed by the prison's grievance system." Ford v. Johnson, 362 F.3d 395, 397

 (7th Cir. 2004). It is the defendants' burden to establish that the administrative process was

 available. See Thomas v. Reese, 787 F.3d 845, 847 (7th Cir. 2015) ("Because exhaustion is an
Case 2:20-cv-00331-JMS-MJD Document 57 Filed 09/01/21 Page 5 of 6 PageID #: 450




 affirmative defense, the defendants must establish that an administrative remedy was available and

 that [the plaintiff] failed to pursue it.").

         Here, Defendants argue that the undisputed evidence demonstrates that Mr. White-Bey did

 not file a formal grievance in compliance with the grievance policy before filing this action.

 Therefore, they assert, he failed to complete even the first step in the offender grievance process

 and did not exhaust his administrative remedies. See dkts. 43 at 7-8; 46 at 5. The Court agrees.

         Accordingly, because Mr. White-Bey failed to exhaust his available administrative

 remedies prior to bringing this action, his claims must be dismissed without prejudice. Ford v.

 Johnson, 362 F.3d 395, 401 (7th Cir. 2004) (holding that "all dismissals under § 1997e(a) should

 be without prejudice.").

         Consistent with this ruling, Mr. White-Bey's motion for injunctive relief, dkt. [54], in which

 he asks the Court to order a specific course of treatment for his back and foot conditions

 (orthopedic boots, a firm mattress, wedge pillow, and a sitting apparatus), is DENIED.

                                                    IV.
                                                CONCLUSION

         For the reasons explained above, Mr. White-Bey's motion for preliminary injunction, dkt.

 [54], is DENIED, the defendants' motions for summary judgment, dkts. [42], [45] are

 GRANTED, and the action is DISMISSED WITHOUT PREJUDICE. Judgment consistent

 with this Order shall now issue.

         IT IS SO ORDERED.




          Date: 9/1/2021
Case 2:20-cv-00331-JMS-MJD Document 57 Filed 09/01/21 Page 6 of 6 PageID #: 451




 Distribution:

 DONYALL E. WHITE-BEY
 #980181
 PUTNAMVILLE - CF
 PUTNAMVILLE CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Thomas Joseph Flynn
 INDIANA ATTORNEY GENERAL
 tom.flynn@atg.in.gov

 Angela Marie Rinehart
 KATZ KORIN CUNNINGHAM, P.C.
 arinehart@kkclegal.com

 Sarah Jean Shores
 KATZ KORIN CUNNINGHAM, P.C.
 sshores@kkclegal.com
